Title: To Benjamin Franklin from Reculès de Basmarein & Raimbaux, 4 June 1777: résumé
From: Reculès de Basmarein & Raimbaux
To: Franklin, Benjamin


<Paris, June 4, 1777, in French: M. Vanhammé will give you this letter. He has many skills that might be useful, among them a quick and effective way to make saltpetre; and we stand back of him. He knows German, and English well enough to be understood, and is confident of making his way in America; all he wants is free passage and recommendations. We have two ships a month to the United States, but via the West Indies. Although he prefers a direct voyage, easily arranged in Nantes, we will if you prefer accommodate him gratis on one of our vessels.>
